Title: Memo re Thomas Jefferson Randolph, 4 September 1808
From: Jefferson, Thomas
To: 


                  books given to Th:J. Randolph. Sep. 4. 08.
                  
                     Homeri Ilias. Coluthus & Tryphiodorus.
                  Virgil. Serotype.
                  Lucan. Elzevir 1651.
                  Claudian. Elzevir. 1650.
                  Silius Italicus. Jansson. 1620.
                  Ovid. Met. Lugduni. 1568.
                  Juvenal et Persius. Blaeu. 1668.
                  do.     Leers. 1683.
                  Horace. Wetstenii 1719.
                  Senecae tragoed. Amst. 1568.
                  Plautus. Jansson. 1650.
                  Terence. Wetstenii
                  do.  
                      Jansson. 1619.
                  Autonius. Blaeu. 1669.
                  do.  
                       Jansson. 1621.
                  Caesar. Wetstenii 1746.
                  Suetonius. Paris. 1644.
                  Tacitus. Jansson 1637.
                  Justin. Morelli. 1614.
                  Sallust do.
                  Gr. Testamentum. Elzevir. 1670.
                  Nov. test. lat. Bezae. Amst. 1684.
                  do.  
                         Vulgat. Paris. 1733.
                  
                  Orthodoxa Symbola. Gr. Amst. 1767.
                  Boethius. Blaeu. 1668.
                  Cicero de nat. deorum. Morillon. 1610.
                  Hippocratis aphorismi. Foulis. 1748.
               